                 Case 2:20-cr-00014-RSM Document 57 Filed 10/29/20 Page 1 of 2




 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2
 3
 4
 5
 6
                                     UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9
     UNITED STATES OF AMERICA,                      )   No. CR 20-0014-RSM
10                                                  )
                       Plaintiff,                   )
11                                                  )   ORDER SEALING
                  v.                                )   DEFENSE REPLY TO GOVERNMENT’S
12                                                  )   RESPONSE TO RETURN DEFENDANT
     BRANDON BRANDRETH-GIBBS,                       )   TO FEDERAL DETENTION CENTER,
13                                                  )   SEATAC, WASHINGTON
                       Defendant.                   )
14                                                  )
               THIS MATTER has come before the undersigned on the Defense Motion to file its Reply
15
     to the Government’s Response to the Motion to Return the Defendant to the Federal Detention
16
     Center, SeaTac, Washington, be sealed. The Court has considered the defense reply and records
17
     in this case and finds there are compelling reasons to file this document under seal. The motion
18
     is GRANTED.
19
               IT IS THEREFORE ORDERED that the Defense Reply to the Government’s Response
20
     to the Motion to Return the Defendant to the Federal Detention Center, SeaTac, Washington, be
21
     filed under seal.
22
     ///
23
     ///
24
     ///
25
     ///
26

           ORDER SEALING DEFENSE REPLY TO                           FEDERAL PUBLIC DEFENDER
           GOVT RESPONSE TO MOTION TO RETURN                           1601 Fifth Avenue, Suite 700
           DEFENDANT TO FDC SEATAC,                                      Seattle, Washington 98101
           WASHINGTON                                                               (206) 553-1100
           (Brandreth-Gibbs; CR20-14RSM) - 1
              Case 2:20-cr-00014-RSM Document 57 Filed 10/29/20 Page 2 of 2




 1
 2          IT IS SO ORDERED.

 3          DONE this 29th day of October, 2020.

 4
 5                                             A
                                               RICARDO S. MARTINEZ
 6                                             CHIEF UNITED STATES DISTRICT
                                               JUDGE
 7
 8
     Presented by:
 9
     s/ Jennifer E. Wellman
10   Assistant Federal Public Defender
     Attorney for Brandon Brandreth-Gibbs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER SEALING DEFENSE REPLY TO                      FEDERAL PUBLIC DEFENDER
       GOVT RESPONSE TO MOTION TO RETURN                      1601 Fifth Avenue, Suite 700
       DEFENDANT TO FDC SEATAC,                                 Seattle, Washington 98101
       WASHINGTON                                                          (206) 553-1100
       (Brandreth-Gibbs; CR20-14RSM) - 2
